EXHIBIT 99.1 Winland Reports Q4 and Full-Year 2011 Financial Results Mankato, Minn. / March 29, 2012 - Winland Electronics, Inc. (NYSE Amex: WEX) todayreported sales of Proprietary Environmental Monitoring products of $771,000 for the fourth quarter ended December 31, 2011, down $97,000, or 11.2 percent, from the $868,000 that the company reported in the comparable period in 2010.Net loss from the quarter totaled $94,000, or $0.03 per share, versus a loss of $1,900,000, or $0.50 per share, in the fourth quarter of 2010. Fourth quarter operating expenses totaled $510,000, down 51 percent versus the fourth quarter of 2010.The decrease was primarily attributable to the net effect of severance packages paid in the fourth quarter of 2010 to the company’s previous chief executive officer and chief financial officer along with decreased professional fees. “In 2011, we made significant progress in redefining Winland Electronics,” said Brian Lawrence, Winland’s Chief Financial Officer and Senior Vice President. “We were successful in selling our EMS assets to Nortech Systems Inc., receiving $1.0 million during 2011.The sale eliminated the recent historical under-utilization of our manufacturing facility and provided a small gain for the year.Additionally, Nortech consumed $2.9 million of our remaining EMS inventory, providing significant cash flow during the year allowing us to pay down debt of almost $1.7 million.” Full Year Results For the full year, Winland reported a net loss of $740,000, or $0.20 per basic and diluted share, versus a $3,532,000 net loss, or $0.96 per basic and diluted share, for fiscal 2010.Full-year proprietary product sales totaled $3,444,000, up $127,000, or 4 percent, over 2010.The company’s higher revenues were driven by a 9.2 percent increase in sales to Winland’s largest distributor.Winland’s other top ten customers grew 15.6 percent collectively, gains that were offset by declines among other customers, primarily the result of non-recurring projects requiring Winland’s products. Gross margin in 2011 was 31.0 percent, down from 35.6 percent reported in 2010. Declines in gross margin were expected based on the company’s change upon the sale of its EMS business segment to outsourced manufacturing from a direct internal manufacturing operation. Operating expenses for the year totaled $2.1 million, down 32.9 percent over 2010.The decrease in overall operating expenses was driven by substantially lower general and administrative expenses that resulted from decreased salaries and associated severance payments, totaling approximately $786,000, related to the sale of the company’s EMS business, as well as lower professional service fees of $205,000. Page 1 of 5 During the year, sales and marketing expenses were up approximately $30,000 due to anticipated trade show expenses.In 2011, the company funded research and development activities resulting in expenses of $237,000, primarily for the development of the company’s EnviroAlert EA800-ip product. “With the EMS business segment no longer requiring focus, we turned our attention to our proprietary product offerings and invested in our latest product, the EnviroAlert EA800-ip,” Lawrence said. “This product enhancement to our award winning EA800 product line provides for remote monitoring and modification of sensor settings, meeting a critical need for companies who must maintain regulatory compliance.We anticipate the EA800-ip to favorably impact our results of operations for 2012.” About Winland Electronics Winland Electronics, Inc. (www.winland.com) is an industry leader of critical condition monitoring devices. Products including EnviroAlert, WaterBug, TempAlert, Vehicle Alert and more are designed in-house to monitor critical conditions for industries including health/medical, grocery/food service, commercial/industrial, as well as agriculture and residential. Proudly made in the USA, Winland products are compatible with any hard wire or wireless alarm system and are available through distribution worldwide. Headquartered in Mankato, MN, Winland trades on the NYSE Amex Exchange under the symbol WEX. CONTACT: Brian Lawrence Tony Carideo CFO & Senior Vice President The Carideo Group, Inc. (507) 625-7231 (612) 317-2881 Cautionary Statements Certain statements contained in this press release and other written and oral statements made from time to time by the company do not relate strictly to historical or current facts. As such, they are considered forward-looking statements, which provide current expectations or forecasts of future events. The statements included in this release with respect to the following matters are forward looking statements; that (i) the EnviroAlert EA800-ip meets a critical need for companies who must maintain regulatory compliance; and (ii) the EnviroAlert EA800-ip will positively affect the company’s operating results in 2012.These statements involves risks and uncertainties, known and unknown, including among other risks that (i) the EnviroAlert EA800-ip meets and will continue to meet the critical need of companies to maintain regulatory compliance; and (ii) the EnviroAlert EA800-ipwill positively affect the company’s operating results going forward.Consequently, no forward-looking statement can be guaranteed and actual results may vary materially. Page 2 of 5 Winland Electronics, Inc. Statement of Operations (In Thousands, Except Share and Per Share Data) (Unaudited) (Audited) For the Three Months Ended December 31, For the Twelve Months Ended December 31, Net sales $ Cost of sales Gross profit Operating expenses: General and administrative Sales and marketing Research and development 87 - - Operating loss ) Other income (expenses): Interest expense (9 ) Rental revenue - - Other, net 9 ) 26 8 ) ) Loss from continuing operations before income taxes ) Income tax benefit (expense) - 2 (9
